Name: Commission Implementing Decision (EU) 2019/65 of 14 January 2019 amending Annexes I and II to Decision 2003/467/EC in relation to the officially tuberculosis-free and the officially brucellosis-free status and Annex II to Decision 93/52/EEC in relation to the officially brucellosis (B. melitensis)-free status of certain regions of Spain (notified under document C(2019) 39) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  means of agricultural production;  Europe;  agricultural activity;  agricultural policy
 Date Published: 2019-01-16

 16.1.2019 EN Official Journal of the European Union L 13/8 COMMISSION IMPLEMENTING DECISION (EU) 2019/65 of 14 January 2019 amending Annexes I and II to Decision 2003/467/EC in relation to the officially tuberculosis-free and the officially brucellosis-free status and Annex II to Decision 93/52/EEC in relation to the officially brucellosis (B. melitensis)-free status of certain regions of Spain (notified under document C(2019) 39) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular paragraph 4 of Annex A.I and paragraph 7 of Annex A.II thereof, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra- Community trade in ovine and caprine animals (2), and in particular Section II of Chapter 1 of Annex A thereto, Whereas: (1) Directive 64/432/EEC applies to trade within the Union in bovine animals. It lays down the conditions whereby a Member State or a region thereof may be declared officially tuberculosis-free or officially brucellosis-free as regards bovine herds. (2) Article 1 of Commission Decision 2003/467/EC (3) provides that the regions of the Member States listed in Chapter 2 of Annex I thereto are declared officially free of tuberculosis as regards bovine herds. (3) Spain has submitted to the Commission documentation demonstrating compliance for the Province of Pontevedra of the Autonomous Community of Galicia with the conditions laid down in Directive 64/432/EEC in order to be recognised as an officially tuberculosis-free region as regards bovine herds. (4) Following the evaluation of the documentation submitted by Spain, the Province of Pontevedra of the Autonomous Community of Galicia should be recognised as officially free of tuberculosis as regards bovine herds. (5) Annex I to Decision 2003/467/EC should therefore be amended accordingly. (6) Article 2 of Decision 2003/467/EC provides that regions of the Member States listed in Chapter 2 of Annex II thereto are declared officially brucellosis-free as regards bovine herds. (7) Spain has submitted to the Commission documentation demonstrating compliance for the Autonomous Communities of Madrid and of Valencia and the provinces Almeria, Granada and Jaen of the Autonomous Community of Andalusia with the conditions laid down in Directive 64/432/EEC in order to be recognised as officially brucellosis-free regions as regards bovine herds. (8) Following the evaluation of the documentation submitted by Spain, the Autonomous Communities of Madrid and of Valencia and the provinces Almeria, Granada and Jaen of the Autonomous Community of Andalusia should be recognised as officially free of brucellosis as regards bovine herds. (9) Annex II to Decision 2003/467/EC should therefore be amended accordingly. (10) Directive 91/68/EEC establishes the animal health conditions governing trade in the Union in ovine and caprine animals. It lays down the conditions whereby Member States or regions thereof may be recognised as officially free of brucellosis (B. melitensis) as regards ovine and caprine herds. (11) Commission Decision 93/52/EEC (4) provides that the regions of the Member States listed in Annex II thereto are recognised as officially free of brucellosis (B. melitensis) as regards ovine and caprine herds, in accordance with the conditions laid down in Directive 91/68/EEC. (12) Spain has submitted to the Commission documentation demonstrating compliance for the Autonomous Community of Madrid, the Province of Cadiz of the Autonomous Community of Andalusia and the Province of Ciudad Real of the Autonomous Community of Castilla-La Mancha with the conditions laid down in Directive 91/68/EEC in order to be recognised as officially free of brucellosis (B. melitensis) as regards ovine and caprine herds. (13) Following the evaluation of the documentation submitted by Spain, the Autonomous Community of Madrid, the Province of Cadiz of the Autonomous Community of Andalusia and the Province of Ciudad Real of the Autonomous Community of Castilla-La Mancha, should be recognised as officially free of brucellosis (B. melitensis) as regards ovine and caprine herds. (14) Annex II to Decision 93/52/EEC should therefore be amended accordingly. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2003/467/EC are amended in accordance with Annex I to this Decision. Article 2 Annex II to Decision 93/52/EEC is amended in accordance with Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 January 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 46, 19.2.1991, p. 19. (3) Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leucosis-free status of certain Member States and regions of Member States as regards bovine herds (OJ L 156, 25.6.2003, p. 74). (4) Commission Decision 93/52/EEC of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (OJ L 13, 21.1.1993, p. 14). ANNEX I Annexes I and II to Decision 2003/467/EC are amended as follows: (1) In Chapter 2 of Annex I, the entry for Spain is replaced by the following: In Spain:  Autonomous Community of the Canary Islands,  Autonomous Community of Galicia: Province of Pontevedra. (2) In Chapter 2 of Annex II, the entry for Spain is replaced by the following: In Spain:  Autonomous Community of Andalusia: Provinces of Almeria, Granada and Jaen,  Autonomous Community of Asturias,  Autonomous Community of the Balearic Islands,  Autonomous Community of the Canary Islands,  Autonomous Community of Castilla-La Mancha,  Autonomous Community of Castilla y LeÃ ³n: Provinces of Burgos, Soria, Valladolid and Zamora,  Autonomous Community of CataluÃ ±a,  Autonomous Community of Galicia,  Autonomous Community of La Rioja,  Autonomous Community of Madrid,  Autonomous Community of Murcia,  Autonomous Community of Navarra,  Autonomous Community of Pais Vasco,  Autonomous Community of Valencia. ANNEX II In Annex II to Decision 93/52/EEC, the entry for Spain is replaced by the following: In Spain:  Autonomous Community of Aragon,  Autonomous Community of Andalusia: Province of Cadiz,  Autonomous Community of Asturias,  Autonomous Community of the Balearic Islands,  Autonomous Community of the Canary Islands,  Autonomous Community of Cantabria,  Autonomous Community of Castilla-La Mancha: Provinces of Albacete, Ciudad Real, Cuenca and Guadalajara,  Autonomous Community of Castilla y LeÃ ³n,  Autonomous Community of Catalonia,  Autonomous Community of Extremadura,  Autonomous Community of Galicia,  Autonomous Community of La Rioja,  Autonomous Community of Madrid,  Autonomous Community of Navarra,  Autonomous Community of Pais Vasco,  Autonomous Community of Valencia.